*281The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility, including its evaluation of the victim’s testimony that, at the time of the crime, she knew her assailant’s first name. Moreover, the victim’s identification of defendant was corroborated by circumstantial evidence.
The court properly denied defendant’s challenge for cause to a prospective juror with a background in occupations related to law enforcement. The panelist provided unequivocal assurances of his impartiality and ability to follow the court’s instructions on such matters as the burden of proof (see People v Washington, 35 AD3d 288 [2006], lv denied 8 NY3d 951 [2007]), and he never manifested any difficulty in applying the presumption of innocence. While defendant challenges the sincerity of the panelist’s voir dire responses, the trial court “saw and heard the panelist, credited his assurances, and there is no basis for disturbing its determination.” (Id. at 288.) Concur—Andrias, J.P., Saxe, Sweeny, Catterson and Moskowitz, JJ.